HANEY, P. J.
The order of the circuit court overruling defendant’s demurrer to the complaint in this action was reversed. Clark v. Lawrence Co., 21 S. L. 254, 111 N. W. 558. A rehearing having been granted, the former decision of this court was adhered to, the order appealed from again reversed, and judgment entered for the defendants for co'sts and disbursements. No notice to tax costs and disbursements having been received by the clerk, the cause was remanded without any taxation. Upon the filing of the remittitur in the court below the state’s attorney of the defendant county applied for, and secured, an order to show cause why -the original record should not be recalled for the purpose of „ 'having defendants’ costs and disbursements taxed in this court.
Counsel of parties -to actions pending in this court are entitled to notice of its decisions when rendered. Rule 2. It appears that no notice of the decision 'on rehearing was received by counsel for. appellants before the cause was remanded. Because of this want of notice appellants, through no fault 01-lack of diligence on the part of their counsel, were deprived of an opportunity to have the costs and disbursements provided for in the judgment of this court taxed before the original record was returned to the circuit court.
Such being the situation, the original record should be recalled.
SMITH, J., taking no part in the decision.